Citation Nr: 0518718	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to March 
1976, with seven days of time lost.  This case comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

The issue of entitlement to service connection for 
hypertension is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have combat duty; his alleged in-
service stressor has not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service, or to any 
incident therein.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2003 and April 2004 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other employment or medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send 
employment and medical treatment records from his employer 
and private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical and personnel records are on file, 
and his VA treatment records have been associated with the 
claims file.  The veteran was provided a VA psychiatric 
examination in July 1997.  The veteran was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in a statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The Board observes that the veteran indicated that there 
existed medical and lay evidence that could serve to support 
his claim for PTSD.  However, he did not provide sufficient 
details upon which VA could reasonably seek out and obtain 
this evidence.  The Board further observes that by failing to 
reply to requests for information about any additional 
evidence not of record, the veteran has stated sub silentio 
that he neither has, knows of, nor wishes to provide, any 
further pertinent evidence.  Hence, no evidence has been lost 
to the record, and there is no failure to assist the veteran.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may have, or should have, 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury experienced or disease contracted in 
the line of duty, or for aggravation in service of a pre-
existing injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
established in-service stressor(s).  38 C.F.R. § 3.304(f).  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors. 

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  These procedures are contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

The veteran contends that, upon orders, he acted as a drug 
informant.  He contends that he took drugs on orders from his 
superior officers in order to infiltrate groups of other drug 
users in order to "snitch" on them.  He contends that he 
has PTSD, and that this is the result of a traumatic sexual 
assault perpetrated upon him while he was in a "safe house" 
with other in-service drug informants.  Service personnel 
records indicate that the veteran served as a Boatswain's 
Mate, and that he did not serve in combat.

Pursuant with duty to notify and assist provisions of the 
VCAA, in March 2003, the RO sent the veteran a letter and 
asked him to complete a "stressor" questionnaire, which was 
enclosed with the letter.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The veteran did not 
return a completed questionnaire.  Rather, in July 2003, the 
veteran returned a statement indicating he had no additional 
evidence to submit in support of his claim.  In April 2004, 
the RO sent the veteran another letter and asked him to 
complete another "stressor" questionnaire, specific to the 
issue of PTSD as due to personal assault, which was enclosed 
with the letter.  Id.  The veteran returned the questionnaire 
in April 2004, indicating his dates of service, the names of 
the two ships on which he served, and a reiteration of the 
aforementioned stressor.  Although the veteran placed 
"checkmarks" next to certain possible behavioral changes 
listed in the questionnaire, he provided no details regarding 
these affirmative notations upon which VA could seek out 
corroborating evidence.


Because the veteran's alleged sexual assault had not been 
verified, the RO did not request a current psychiatric VA 
examination of the veteran.  See generally 38 C.F.R. § 3.159.  
However, a VA psychiatric examination report from July 1997 
is associated with the claims file.

Upon examination in July 1997, the veteran reported a 
difficulty relating to other people "all along his life," 
and that he gets into arguments and fights with people.  He 
reported that he was "kicked out" of school in the tenth 
grade, and that he was "kicked out" of the military after 
receiving a demotion from E3 to E1 for fighting.  The veteran 
reported that both parents raised him.  He stated that he 
"believes it started from early in his childhood when his 
father was holding him responsible for every fault."  He 
reported that his father had been physically and emotionally 
abusive toward him.  He reported that he "was never good and 
that is why he has learned to be on guard and offensive to 
protect himself."  The veteran reported that he compensated 
for his difficulties with relationships by "drinking on a 
daily basis and that has been a problem for a long, long 
time."  He indicated that he had "multiple" instances of 
driving while intoxicated, but had never been charged.  He 
also reported multiple motor vehicle accidents due to 
intoxication, and for which he sustained multiple physical 
injuries.  The veteran denied any formal psychiatric or 
substance abuse treatment, but indicated attending Alcoholics 
Anonymous meetings in the past.  He reported he had no 
experiences being sexually abused.

Mental status examination revealed the veteran to look 
"somewhat" older than his stated age.  He was alert and 
oriented times three.  His concentration and short-term 
memory was intact.  He was "reasonably well dressed and 
well-groomed," and maintained "100% eye contact."  The 
veteran's speech was mildly pressured, but of normal volume 
and vocabulary.  His thought process was "somewhat 
circumstantial in nature," but there was no looseness or 
flight of ideas noted.  Thought content was "preoccupied 
with jealousy and paranoia."  He reported that he 
"occasionally" hears voices, but could not offer a detailed 
description.  The examiner observed the veteran to be 
irritable and "significantly self-centered."  The veteran 
reported that he angered easily and "wants to get into 
fights."  Affect was observed to be "wide-ranged and mood 
congruent in nature."  The veteran's insight was noted to be 
poor, and his judgment was "impulsive and potentially 
explosive," indicating, "I will kill anybody who is 
crossing me."  The veteran stated that he is "very 
possessive" of his ex-girlfriend, "I will kill my 
girlfriend if she goes out with anybody else, I can burn 
them."  However, he denied suicidal or homicidal ideation.

The veteran's psychiatric conditions were diagnosed as 
continuous alcohol dependence, rule out mood and/or psychotic 
disorder secondary to substance abuse, rule out intermittent 
explosive disorder, and personality disorder, not otherwise 
specified with antisocial and narcissistic trait.  PTSD was 
not diagnosed.

VA outpatient treatment records spanning from December 2001 
to November 2002 show treatment for sinus problems and 
cardiopulmonary problems.  A note from November 2002 
indicates that the veteran had alcohol abuse.  There are no 
other psychiatric treatment records associated with the 
claims file.

As the veteran's stressor is not related to combat, his 
statements alone are not sufficient to establish the 
occurrence of the claimed assault as an in-service stressor.  
Cohen, 10 Vet. App. 128.  His statements must be corroborated 
by credible supporting evidence.  Id.  The veteran has 
offered no corroborating evidence of his claimed stressor.  
Moreover, service department records also do not support the 
veteran's claim regarding his claimed stressor.  Doran, 6 
Vet. App. 283.

The evidence of record does not show a diagnosis of PTSD, and 
there is no credible supporting evidence that the claimed in-
service stressor occurred.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application and service connection for 
PTSD is not warranted.  Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The August 2003 rating decision denied not only the veteran's 
claim of entitlement to service connection for PTSD, but also 
denied his claim of entitlement to service connection for 
hypertension.  Based on the August 2003 denial of these 
benefits, a VA letter was sent to the veteran in August 2003 
giving notice of information regarding the veteran's rights 
of appeal.  A notice of disagreement (NOD) regarding the 
rating decision was received by the RO in October 2003.  The 
RO accepted this correspondence as an NOD solely on the claim 
of entitlement to service connection for PTSD; however, the 
language of the NOD indicates that the veteran disagreed with 
the rating decision in its entirety by stating, "I would 
like to disagree with your decision.  ...  I filed for [PTSD] 
and hypertension and was [denied].  ...  I am disgraced over 
the [decision]."  The filing of an NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Although the VA issued a statement of the case in February 
2004 regarding the denial of the claim for PTSD, VA has yet 
to issue a statement of the case as to the issue of 
entitlement to service connection for hypertension.  See 
38 C.F.R. § 19.29 (2004).  The Board is, therefore, obligated 
to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action:

Appropriate action, including the issuance 
of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
service connection for hypertension must 
be undertaken.  38 C.F.R. §§ 19.26, 19.29 
(2004).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
August 2003 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2004).  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


